DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the #15/734,705 filed on 12/03/2020. The preliminary amendment to the claims filed on 06/14/2021 are under examination herein. Accordingly, claim(s) 1- 20 are pending, wherein the claim(s) 1 & 20 is/are independent form.
The received preliminary amendment to the specification on 12/03/2020 is acceptable.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
In figs. 1-4, reference character “1” has been used to designate both “software system 1” and “optimisation system 1”, see para. 0124. Furthermore, para. 0086 states “comprising software systems 2”.  Either correction in specification or drawings is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 12 & 16 objected to because of the following reasons:
In claim  12, it is missing appropriate punctuation symbol at the end of the step b.
In claim 16,  it is missing period (“.”) punctuation at the end of  the claim. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In claims 1- 19, “a central software system”. This element is mentioned in para. 0086 and fig. 1 as “optimisation system 1, comprising software systems 2”. Also see paras. 0016, 0024.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

I) Regarding claim 20, the claim fails to clarify what is the limiting impact of the limitation of “to enable various interventions of individual or aggregate groups of resources, can achieve certain goals or reliable performance objectives over term, for an individual site, local environment, wider community or nation”. Furthermore, it is not clear whether this is superfluous or intended use or an optional limitation or an inherent effect after performing “performing algorithms that analyze and identify characteristics and update predictions of energy usage, in order to co-ordinate how flexibility in said resources”. Additionally, the “certain goals or reliable performance objectives over term” are relative terms that can be subject to different interpretation. Simply put, the BRI of the limitation “to enable various interventions of individual or aggregate groups of resources, can achieve certain goals or reliable performance objectives over term, for an individual site, local environment, wider community or nation” is unclear or indefinite.
In the interest of compact prosecution, for the examining purpose, it is treated as superfluous limitation having no patentable weight as long as “performing algorithms that analyze and identify characteristics and update predictions of energy usage, in order to co-ordinate how flexibility in said resources, can be scheduled, shared or orchestrated” step is performed.

II) Regarding claims 1- 19, the claim limitation “central software system” (see, claim 1, line 3) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts capable of performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Examiner notes, the specification mentions this phrase in three times in paras. 0016, 0024- 0025. The specification also mentions “software system” in multiple times throughout the specification including in para. 0086 as “software system 2”. However, PHOSITA knows that software entity itself (without processor) lacks the sufficient structure capable to perform the claimed functions. Neither the claim, not the specification describes whether this “central software system” additionally includes hardware elements as well or it is a purely software only entity. Thus, the BRI of the claimed element “central software system” is ambiguous since PHOSITA would not know how this structural element (of a system/apparatus claim) is different and similar from other prior arts elements capable of performing the same function. 

Note: In the interest of compact prosecution, for the examining purpose, any generic computing element (hardware and software) capable of performing the claimed function is interpreted as claimed “central software system”.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

III) Regarding claim 17, the claim recites the limitation "the example plan" in 4.  There is insufficient antecedent basis for this limitation in the claim.

IV) Regarding claim 19, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the examining purpose, the limitation after the phrase “such as” are not given patentable weight.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7,12 - 14, & 20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Tyagi et al. [Tyagi] (US 20120253531 A1).

Regarding claim 1, Tyagi teaches a system [system of Tyagi, e.g., “exemplary system 100”] for managing and optimizing an energy network, the system comprising: ([0013]);
a central software system [“processing subsystem 134” and logic/programs used by the subsystem] ([0016]);
distributed end devices [a) controller/vehicle of the in the “smart charging plug-in electric vehicles (SCPEVs)” 128, 130, 132 or b) “1nodes” of the system 100] and energy resources [batteries of the “smart charging plug-in electric vehicles (SCPEVs)” 128, 130, 132 that provide power resource to power the works performed by the SCPEVs] at plural remote sites in the energy network, wherein the energy resources include electric vehicle (EV) batteries and/or other energy storage batteries, and wherein the central software system and the distributed end devices and energy resources are configured to exchange data via a communication network (Fig. 1, [0018, 0023]);
wherein the central software system [“processing subsystem 134”] is configured to:
- receive data [“the processing subsystem 134 receives the relevant data” shown in fig. 2 like vehicle level data 208, node level data 204] and monitor usages of the end devices and resources ([0016, 0018, 0028], fig. 2);
- process external data [e.g., “inputs of the operator 140” or “Furthermore, at step 308, one or more constraints may be determined”] and market signals [“the system level data 202 includes electric power generation cost data 210 that includes the cost of supplying electric power”] ([0015, 0018, 0027]);
- manage  energy usage of the energy resources responsive to predictions of energy usage ([0026-0027, 0033], claim 11); and
- co-ordinate [“optimize” power distribution to different SCPEVs such as by allowing “the corresponding expected starting time and desired end time for charging the SCPEV 132 is different”] how flexibility in said resources, can be schedule, shared or orchestrated to determine a battery charging plan [“processing subsystem 134 generates the optimized SCPEV load and optimal charging schedule by application of operations research techniques on the relevant data”] for charging and/2or discharging batteries at the remote sites that delivers an identified amount of flexibility to the network ([0012, 0017, 0026, 0030-30037]).
In summary, Tyagi is directed to address the problem of increased adoption of plug-in electric vehicles (PEVs) that can create additional unexpected power demand on electric utility grid infrastructure [like items 106, 118, 120, 122 in fig. 1] particularly when commuters arrive home in the evening. Tyagi focuses to manage this transient demand, without having to make significant investments to upgrade transformers, and employ fast response electric power plants. To solve this problem, Tyagi uses a central processing subsystem [item 134] that gathers various relevant data and applies operations research technique by considering various constraints to identify optimum load and optimal charging schedule/plan for the smart charging plug-in electric vehicles (SCPEVs) [items 128, 130, 132] ([002, 0011, 0017], fig. 1).

Regarding claim 7, Tyagi further teaches the system of claim 1, wherein a battery charging plan for charging and/or discharging batteries at the remote sites is dynamically adjusted [“updating the optimized SCPEV load and the optimal charging schedule”] based on processing signals indicative of one or more of:
- market and tariff signals, weather data, location constraints,
- local measurements of energy supply, and
 - energy use [“updated relevant data”] by the building or vehicle (Claim 16, [0018]).

Regarding claim 12, Tyagi further teaches the system of claim 1, wherein the central software system is further configured to optimize behind-the meter (BTM) [inside the measuring meter of the house like 112, here the vehicle is inside the meter of the house 112] benefits by the management and optimization system, where the central software system process real-time or periodic data from end devices to manage flexibility delivered by charging/discharging distributed energy storage resources by:
a) analyzing data sources including one or more of i) energy use [“forecasted or actual non-SCPEV load at the node for a specified time,” and “SCPEV load”], ii) local solar production, iii) weather forecast data iv) calendar information, past performance and learnt behavior v) tariff profile information vi) customer preference [ ([0011, 0019, 0032]), and
b) perform algorithmic [“apply a mathematical programming technique for optimal planning”] approaches to make data-driven predictions of energy use including one or more of i) predicted load ii) solar generation iii) EV charge usage iv) battery charge plan v) risk profiles and flexibility ([0024]);
c) using the data driven predictions to produce a charge plan [updating charge schedule/plan as relevant data changes] for a storage resource to produce a desired goal (claim 16).

Regarding claim 13, Tyagi further teaches the system of claim 12, wherein the goal is one or more of 
(i) minimizing use from the grid ii) maximizing self-consumption of solar resources iii) minimizing price iv) minimizing CO2 [“increased usage of PEVs may significantly reduce greenhouse gas emissions”] v) optimizing battery performance vi) managing state of charge and battery performance vii) achieving a charging goal for battery readiness at a certain time, viii) responding to a change request or flexibility opportunity from a third party, ix) providing capacity to respond to flexibility opportunities ([0002, 0027, 0030]).
Regarding claim 14, Tyagi further teaches the system of claim 12, arranged to provide status and performance reporting to [“At step 328, the overloading data may be transmitted to the operator 140”] a user based on the data and predictions ([0035]).

Regarding claim 20, the rejection of claim 1 is incorporated. Thus, in summary, Tyagi teaches a method of management and optimization in an energy network [system 100 shown in fig. 1] comprising software systems [software/logic of the “subsystem 134”] and protocols, connectivity and exchange means to and between distributed end devices [the actual controller of the battery of SCPEVs] and energy resources [batteries of the SCPEVs 128, 132, 130], the method comprising: ([0016, 0024]);
gathering data [“the relevant data 200 may be received”] and monitoring usage ([0025]),
processing external data [“at step 308, one or more constraints may be determined”] and market signals [reading “electric power generation cost data 210”] ([0018, 0027]);
performing algorithms [“operations include a mathematical programming technique, a heuristic technique, or the like”] that analyze and identify characteristics and update [“updating the optimized SCPEV load and the optimal charging schedule”] predictions of energy usage, in order to co-ordinate [the schedule having different charging time for different SCPEVs] how flexibility in said resources, can be scheduled [“optimal charging schedule”], shared or orchestrated to enable various interventions of individual or aggregate groups of resources, can achieve certain goals [“one or more constraints”] or reliable performance objectives over term, for an individual site [SCPEV], local environment [“node”], wider community or nation (Claim 16, [0017, 0026-0027, 0037], Figs. 3A- 3B).

	Claim Rejections - 35 USC § 103	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 6, & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tyagi.

Regarding claim 2, Tyagi further teaches the system of claim 1, wherein the end devices [battery controllers of the SCPEVs 128, 130, the SCPEV 132] at remote sites are arranged to control charging [“optimal charging schedule and optimized SCPEV load may be generated for being used in the next few minutes, next twenty-four hours or next day” means the charger controller of each smart vehicle will charge based on the provided optimal charging schedule for the next day or next twenty-four hours] in accordance with their respective charging plans, wherein the end devices implement a charging protocol configured to respond to an identified local constraint [“constraints of respective battery in each SCPEV 128, 130, 132”], congestion or local limit, to optimize energy transmission on the local network, in such a manner as the aggregate stochastic and network performance is predictable and beneficial ([0012, 0027, 0031, 0037]).
One may argue that local battery controllers of each of the smart vehicles themselves 128/130/132 may or may not have “control” feature as part of “control charging in accordance with their respective charging plan” while implementing the generated “optimal charging schedule” . Hence, Tyagi may not anticipate the invention of claim 1, but nevertheless can render the invention of this claim obvious.
PHOSITA knows that the charging controllers used by smart electric vehicles (as in Tyagi’s system) are well-known to be smart charge types. So, each of the local battery controllers of each of the electric vehicles enforcing/controlling the determined “optimal charging schedule” would be obvious when considering implicit4 disclosure of Tyagi.
Regarding claim 6, Tyagi does not explicitly teach but implicitly teaches/suggests the system of claim 2, the aggregate of distributed charging profiles or device charge plans [“optimal charging schedule”] responding in a predictable fashion, provides a distributed self-regulation effect to aid the overall predictability, fairness, stability or goal of the system ([0011, 0026, 0037]).
Regarding claim 15, Tyagi does not explicit teach but nevertheless implicitly (see, MPEP 2144.01) teaches/suggests the system of claim 12, wherein the central software system is further configured to use linear programming techniques [“operations research techniques include a mathematical programming technique, a heuristic technique, or the like” suggests to PHOSITA about linear programming technique since linear programming is well-known optimization technique used across different industries to obtain optimum (maximum/minimum) result] between a set of data and variables at a start of a time interval, and a predicted set at a further time period to focus an optimization between maximizing a goal within the time interval and how by varying a battery charge rate/discharge parameter in a household battery or electric vehicle charging plan, a local optimization could occur for the predicted time interval ([0017, 0027]).

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tyagi in view of Dhanapal (US 20190222045 A1).

Regarding claim 3, Tyagi fails to teach wherein the charging protocol proceeds by: a) beginning charging or discharging at an initial rate,
b) periodically incrementing the rate towards a target rate according to the charging plan for the rechargeable battery;
c) detecting an indication of a local limit being reached on the network and in response reducing the rate, and continuing steps band c to charge and/or discharge the battery according to the plan.
Danapal teaches a charging protocol implemented by a charging controller of a battery [analogous to battery of eVs in Tyagi] used by a computing device [UE 100]. Specifically, Danapal teaches a charging protocol used by an end device [processor 105 with charging engine 145] of a battery/energy resources [battery 135] by: 
a) beginning [“a lower charging rate may be selected as an initial charging rate to be used when the charging procedure has been initiated”]  charging or discharging at an initial rate ([0029]);
 b) periodically [it takes time to reach to higher voltage and/or current charge rate when starting from lower charging rate as can be clear to PHOSITA] incrementing the rate towards a target rate [arriving at “first charging rate” from the initial charging rate when it is selected at lower charging rate initially to attempt to decrease an amount of time required to reach a charge capacity] according to the charging plan for the rechargeable battery ([0012, 0029]);
 c) detecting an indication of a local limit [“predetermined minimum charge threshold,” or “degradation condition is detected…temperature of the battery 135 or other component of the UE 100 is higher than the nominal operating temperature range”] being reached on the network and in response reducing [“lower charging rate” like returning to second charging rate which “may be any rate that is less than the initial charging rate”] the rate ([0033, 0038-0039]), 
and continuing steps band c to charge and/or discharge the battery according to the plan (Fig. 3, [0033]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Dhanapal and Tyagi because they both are related to control charging energy resources/batteries and (2) modify the battery charging of Tyagi’s vehicle to start charging from initial lower charging rate and periodically incrementing towards a target rate and reducing the charging rate upon detection of one or more local limits on the network and continue to repeat of increasing or reducing the charging rate as suggested by Dhanapal. Doing so the problem of early degradation of the battery installed in each of the smart charging plug-in electric vehicles (SCPEVs) can be abated (Dhanapal, [0042]).

Regarding claim 4, Tyagi in view of Dhanapal further suggests the system of claim 3, wherein the increments to the charging rate are additive [slowing switching from lower charging rate to higher charging rate so that charging rate will not exceed the maximum allowable charging rate], and the reductions to the charging rate are multiplicative [rapid/drastic change to the lower charging rate upon reaching degradation condition and being below charging threshold can be performed so that continue degradation will be avoided] (Dhanapal, [0033-0034]).
Regarding claim 5, Tyagi in view of Dhanapal further teaches/suggests the system of claim 3, wherein the indication of a local limit [“detect the degradation condition”] being reached on the network is determined by monitoring a voltage level or frequency on the distribution network or a change in voltage level or frequency, where the limit can be an upper or lower limit for the network to operate within predetermined acceptable conditions (Dhanapal, [0033, 0038]).

Claim(s) 8- 11 & 17- 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tyagi in view of Kressner et al. [Kressner] (US 20090062967 A1).
Regarding claim 8, Tyagi further teaches the system of claim 1, wherein the central software system is further configured to:
monitor [reading vehicle level data 206 of fig. 2] end electric vehicle (EV) status and battery charging status [battery details 220] at remote sites ([0022]);
predict forward use and charging patterns [“expected starting time for charging”] of electric vehicles at remote sites, and local network performance ([0022, 0027);
optimized total load 318 may overload one or more of the nodes 102”] on a local network where predicted use would exceed the local constraint ([0015, 0034]);
evaluate and schedule a real time adjustment [updating “optimal charging schedule”] to an EV charging plan to throttle charge rates avoid [operator may not approve to go beyond capacity even for short time duration] exceeding the local constraint (claim 16, [0036]); and

In summary, Tyagi does not teach the central software system is further configured to:
from an aggregate model of EV use and network performance across a local network using such measurements and forward predictions, and compare the aggregate model of EV use and network performance to identify a potential issue on a local network where predicted use would exceed the local constraint;
communicate the adjusted charging plan to the remote EVs.
Kressner is directed to using a central control system [item 66, figs. 1-6] to receive various data from pluralities of end devices [meter 60] and energy resources [battery 58 of vehicles] of local distribution network [“residential distribution network 28”, fig. 1] and main power distribution network [“main distribution network 24”] and balance the power demand from the pluralities of energy resources and available power from the main power distribution network (Abstract, Fig. 1, [0047]).  Specifically, Kressner teaches a central software system [controller 66] to 
from an aggregate model of EV use [calculate/form “the demands placed on the local distribution network 28 by the PIH vehicles”, “expected electrical demand profile data 94 and the main distribution network availability data 96.”] and network performance [“local demand threshold 108”] across a local network using such measurements [“data 74”] and forward predictions ([0039-0040]),and
 compare [“controller may compare the PIH vehicle electrical demand against the expected electrical demand profile data 94”, “it is determined if the aggregate recharging demand exceeds the local demand threshold 108”] the aggregate model of EV use and network performance to identify a potential issue on a local network where predicted use would exceed the local constraint and evaluate and schedule a real time adjustment [“the controller 66 enters into instruction 110 where a schedule is formed by controller 66”] to an EV charging plan to throttle charge rates avoid exceeding the local constraint and to communicate the adjusted charging plan to the remote EVs ([0040-0041]) and 
communicate the adjusted charging plan to the remote EVs ([0040]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Kressner and Tyagi because they both are related to a central software system determining charging plans/schedules for the pluralities of the electric vehicles and (2) modify the system of Tyagi to form an aggregate model of EV use and network performance across a local network using such measurements and forward predictions and compare aggregate model of EV use and network performance to identify a potential issue on a local network where predicted use would exceed the local constraint and communicate the adjusted charging plan to the remote EVs as in Kressner. Doing so the power demand from the pluralities of the eVs of the Tyagi will not exceed power distribution capacity of local distribution network thereby relieving the pressure on the local power distribution network/transformers (Kressner, [0040]). Kressner teaches more detailed description for Tyagi about how (considering factors like demand profile, charge rates for vehicles) the transient spike in charging demand can be staggered (Kressner [0041]).
Regarding claim 9, Tyagi in view of Kressner further teaches the system of claim 8, wherein the local constraint [“one or more constraints, for example, may include constraints imposed by… constraints due to a rated capacity of a transformer, constraints due to charger and battery specifications”] is a consumer and utility supply constraint in time shifting energy use and/or coupled with local network constraints of managing a set of resources within a local network to avoid constraints imposed by infrastructure of the local network (Tyagi, [0011] & Kressner [0031]).

Regarding claim 10, Tyagi in view of Kressner further teaches the system of claim 9, wherein available flexibility [different time slots] and risk profiles from end site resources are used to defer charging (Tyagi, [0022, 0031]).
Regarding claim 11, Tyagi in view of Kressner further teaches the system of claim 9, wherein the prediction is based at least in part on tracking EV vehicle location [travel plan and currently at home or in travel] (Kressner, [0047-0048]).

Regarding claim 17, Tyagi further teaches/suggests the system of claim 1, wherein data is shared with a prediction engine [service of the subsystem 134 that uses generated “optimized SCPEV load”] and an economic model [service that handles cost of the electric power at predetermined time] to determine a charging plan for a battery [battery of the eVs 130/128] (Fig. 1, [0012, 0018]),

and the prediction engine: i) calculates a forward model of consumption and generation for applying such a plan, and ii) stores the prediction to enable performance monitoring and feedback to the system or requests for new predictions if there is divergence of measured variables from the forecast, and iii) manages the storage and deployment of the plan to ensure end assets perform in accordance with the plan objectives ([0013, 0016, 0030]).
Tyagi does not teach wherein said economic model calculates an impact of the example plan with reference to a tariff model or store.
Kressner is directed to using a central control system [item 66, figs. 1-6] to receive various data from pluralities of end devices [meter 60] and energy resources [battery 58 of vehicles] of local distribution network [“residential distribution network 28”, fig. 1] and main power distribution network [“main distribution network 24”] and balance the power demand from the pluralities of energy resources and available power from the main power distribution network (Abstract, Fig. 1, [0047]).  Specifically, Kressner teaches a central software system [controller 66] to receive data, wherein data is shared with an economic model to determine a charging plan [formed schedule to charge the PIH vehicles] for a battery, wherein said economic model calculates an impact of the example plan with reference to a tariff model [service of the controller 16 that identifies “cost” of the electricity, e.g., “reduced electricity cost based on the time of day” and “cost information for the recharge”, “if cost of energy data 158 indicates that the electricity will be less expensive on an alternate day”] or store ([0033, 0045, 0049,  0055]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Kressner and Tyagi because they both are related to a central software system determining charging plans/schedules for the pluralities of the electric vehicles and (2) modify the system of Tyagi to have its economic model to further calculate an impact of the example plan with reference to a tariff model or store. Doing so cost of operating the electric vehicles of the Tyagi can be further reduced ([0045]).
Regarding claim 18, Tyagi further teaches the system of claim 12, wherein the system processes real-time or periodic data across a plurality of end devices within a particular location to manage an aggregate performance of energy storage resources within at least one identified local constraint, wherein the system is arranged to:
monitor multiple end site devices [nodes and vehicles] and resources for usage, supply and charging rate [“data related to cost of electric power”] and receive prediction forecasts [“a forecasted or actual non-SCPEV load at the node for a specified time”], risk profiles [“one or more constraints”] and available flexibility [time slots] and spare capacity [state of charge”] from end sites and on the local network (Fig. 1, [0016, 0018, 0020, 0034], claim 16);
make or schedule adjustments to local active management plans, central or distributed battery resources and EV charging, solar curtailment, heat-resources, and other demand side responses assets in order that energy usage in the network meets the constraints and enact active management controls to implement the plans ([0034], claim 18).
Tyagi may not teach aggregate site usage and forecasts to model the predicted overall load forecast, demand and flows across the location or low voltage network and analyze how such forecasts could impact local network performance in view of at least one network constraints.
Kressner is directed to using a central control system [item 66, figs. 1-6] to receive various data from pluralities of end devices [meter 60] and energy resources [battery 58 of vehicles] of local distribution network [“residential distribution network 28”, fig. 1] and main power distribution network [“main distribution network 24”] and balance the power demand from the pluralities of energy resources and available power from the main power distribution network (Abstract, Fig. 1, [0047]).  Specifically, Kressner teaches a central software system [controller 66] to aggregate [“the aggregate recharging demand”] site usage and forecasts to model the predicted overall load forecast, demand and flows across the location or low voltage network and analyze how such forecasts could impact local network performance in view of at least one network constraints ([0040-0041]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Kressner and Tyagi because they both are related to a central software system determining charging plans/schedules for the pluralities of the electric vehicles and (2) modify the system of Tyagi allow its central software to aggregate site usage and forecasts to model the predicted overall load forecast, demand and flows across the location or low voltage network and analyze how such forecasts could impact local network performance in view of at least one network constraints as in Kressner. Doing so the power demand from the pluralities of the eVs of the Tyagi will not exceed power distribution capacity of local distribution network (Kressner, [0040]).

Regarding claim 19, Tyagi in view of Kressner further teaches the system according to claim 18, wherein the network constraint is one or more of:
i) power quality issues, such as voltage rise or drop, limits on different phases, network faults, power quality issues (Tyagi, [0027]), and
ii) deployment of an additional loads or generation means on the network, such as electric vehicle charging, heat-pumps, electrification of heating, solar/EV export to grid, leading to assets running at higher stresses or increasing fault rate and increasing the challenge of managing the grid.

Claim(s) 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tyagi in view of Sampath et al. [Sampath] (US 20030142985 A1).

Regarding claim 16, Tyagi further teaches the system of claim 12, wherein the central software system is further configured to use some optimization …approaches to optimize goal and/or balance conflicting demands [constraints and optimization] within a specific time interval by using “mathematical programming technique, a heuristic technique, or the like.” ([0017, 0027]). 
However, Tyagi is silent about listing what algorithm it may use as part of “or the like” as part of its some optimization approaches. Thus, Tyagi does not teach the central software system is further configured to use neural network to maximize an entropy function and/or find Nash equilibrium approaches to optimize a goal and/or balance conflicting demands within a specific time interval.
Sampath in the field of optimization teaches a system comprising a central software system configured to use neural network [“analysis in a diagnostic engine, such as a bayesian network, a neural network, or a model based or rule based”] to maximize an entropy function [“the test that maximizes the entropy function”] to optimize a goal and/or balance conflicting demands within a specific time interval ([0011, 0081-0085]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Sampath and Tyagi because they both are related to analyzing the gathered measurement data and (2) modify the system of Tyagi to use neural networks to maximize an entropy function to optimize a goal and/or balance conflicting demands within a specific time interval as suggested by Sampath as part of its some optimization while applying an operations research technique. Doing so would allow to minimize computational runtime/resources (algorithm execution time to find solution)  by the “operating research technique” of Tyagi to identify the optimized SCPEV schedule and/or SCPEV load (Sampath, [0082, 0106]). Furthermore, PHOSITA would understand Sampath’s using of the neural network to maximize an entropy function as an example of “or the like” research technique employed by Tyagi’s system used to identify its optimized SCPEV load and optimal charging schedule (Tyagi, [0017]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) Sato et al (US 20100076825 A1) teaches a charge/discharge control apparatus for one or more electric vehicles configured for generating and implementing discharge plan for one or more electric vehicle based on the discharge reward rate ([0066]).
Contacts	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 [013], The term "node" may be used to refer to a substation, feeder, or transformer on a utility grid or another area in a utility grid where load is aggregated
        2 This italic portion is treated as an alternative limitation due to recitation of “and/or” and currently is not mapped.
        3 “The charging of electric vehicles based upon the optimized total load and optimal charging schedule may reduce distribution overloads, electric power generation cost, and ultimate electric power cost to a consumer” (emphasis added).
        4 see MPEP 2144.01. It is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.